L. HAND, Circuit Judge.
This is an action to recover a fine imposed for unlawfully bringing into the country an alien suffering from gonorrhoea. The examining surgeon certified that the alien’s condition could have been detected on embarkation, but on his examination the alien swore that he had no symptoms of the disease until after he left Genoa, the place of embarkation. This would have been enough to excúse the carrier, except for a memorandum of the chief examining officer at Ellis Island which declared that there was no reasonable doubt that the alien had been suffering from the disease for some time; that he had stated on his examination that the discharge which betrays the disease had existed on the day of sailing; and that the examining physician at that time had failed to detect it. Thus the alien upon this examination by the medical officers appears to have contradicted what he said before the Board of Special Inquiry. The Secretary chose to accept the statement of his own examining doctor, whom it does not appear that the plaintiff requested an opportunity to examine as to the sources of his information. So far as we can see, it was not unfair to impose the fine.
Judgment reversed.